ORDER

PER CURIAM.
Anthony J. McDonald (“Appellant”) appeals the judgment denying his motion to set aside a default judgment in favor of Firestone Building Products, LLC. We find the trial court did not abuse its discretion in denying Appellant’s motion to set aside the default judgment.
An extended opinion would, have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).1

. We deny Respondent's motion to strike Appellant’s brief or, in the alternative, motion to dismiss, which was taken with the case.